Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This application is a CON of 14/541,872 11/14/2014 PAT 10,351,934; 14/541,872 is a CON of 13/300,506 11/18/2011 PAT 8,916,009; 13/300,506 is a CIP of 13/102,439 05/06/2011 ABN; 13/102,439 has PRO 61/332,954 05/10/2010.

Election/Restrictions
Application’s election of Invention I, Claims 1-14, species 3 (cl.8 and 10-11) drawn to a method of manufacturing a shape-set nonlinear non-super-elastic file with Ti-Ni based ternary alloy, classified in class C22F1/006, in the reply filed on 3/30/2022 is acknowledged with traverse. Since the Applicant does not specify the reason for the traverse, the requirement is still deemed proper.
Claims 9 and 12-38 (Invention II and III -- Product claims 15-38) are withdrawn from consideration as non-elected claims, claims 1-8 and 10-11 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. In the instant case, the term “at least about 350oC to about 600oC for a time period of about 3 minutes to about 30 minutes” on line12 in claim 1; “from about 20oC to about 40oC” on line 16 of claim 1; “from about 450oC to about 550oC for a time period of about 5 minutes to about 20 minutes” on lines 2-3 of claim 2; “from about 20oC to about 38oC” on line 2 of claim 3; and “from about 20oC to about 35oC” on line 2 of claim 4 are recognized as a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since claims 5-8 and 10-11 depend on claim 1, they are also rejected. Proper amendment is necessary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-8 and 10-11 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-46 of co-pending application No. 13/300,506, updated as US 8,916,009 B2;
Although the conflicting claims are not identical, they are not patentable distinct from each other because the claims 1-46 of co-pending application 13/300,506 updated as US 8,916,009 B2; the claims 1-46 of co-pending application 13/300,506 updated as US 8,916,009 B2 teach a similar process of manufacturing the an nonlinear with similar heat treatment to the similar Ni-Ti shape memory alloy as recited in the instant claims. Since claims of co-pending applications teaches all of the essential process steps as recited in the instant claims, thus, no patentable distinction was found in the instant claims in view of the claims of co-pending applications.

Claims 1-8 and 10-11 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-26 of co-pending application No. 14/541,872, updated as US 10,351,934 B2;
Although the conflicting claims are not identical, they are not patentable distinct from each other because the claims 1-26 of co-pending application No. 14/541,872, updated as US 10,351,934 B2; the claims 1-26 of co-pending application No. 14/541,872, updated as US 10,351,934 B2 teach a similar process of manufacturing the an nonlinear with similar heat treatment to the similar Ni-Ti shape memory alloy as recited in the instant claims. Since claims of co-pending applications teaches all of the essential process steps as recited in the instant claims, thus, no patentable distinction was found in the instant claims in view of the claims of co-pending applications.
Notes: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-PG-Pub 2006/0115786 A1; 

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734